Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

1.	(Currently Amended) A computer-implemented method for finding a solution to a provided problem which optimizes a plurality of objectives, comprising the steps of:
providing a computer system having a memory storing a candidate pool database identifying a pool of candidate individuals, each identifying a respective candidate solution to the provided problem;
a computer system testing individuals from the pool of candidate individuals against a portion of training data to develop a plurality of objective values for each of the tested individuals, each of the objective values estimating the individual's level of success with respect to a corresponding one of the objectives;
a computer system using a predefined dominance filter to select a first subset of individuals from the candidate pool database, the dominance filter being dependent upon a plurality of composite functions of the objectives, each of the composite functions being dependent on at least one of the of objectives and at least one of the composite functions being dependent on more than one of the objectives;
a computer system selecting a second subset of individuals from the first subset of individuals, including selecting from the second subset of individuals a predetermined number of individuals having greater average behavioral novelty among the individuals in the first subset of individuals, than the average behavioral novelty of all others of the individuals from the first subset;
a computer system procreating new individuals from a final subset of the individuals in the candidate pool database, the final subset being dependent upon the second subset of individuals;
inserting the new individuals into the candidate pool database and repeating the steps of testing, selecting and procreating for multiple generations, wherein each iteration of the steps of testing, selecting and procreating is a generation; 
selecting at least one individual from the candidate pool database after a predetermined number of generations;
a production system for applying the selected at least one individual to production data in real-time to generate a signal for automatically operating a controlled system; and
operating a controlled system in dependence upon at least one of the individuals from the candidate pool database, wherein the controlled system is selected from the group consisting of a mechanical system, a computer system, and an output device, and further wherein the output device is selected from the group consisting of a visual output device and an audio output device.

2.	(Cancelled).
3.	(Currently Amended) The method of claim [[2]]1, further comprising a step, after each repetition of the step of selecting a second subset of individuals and prior to each subsequent repetition of the step of procreating new individuals from individuals in a final subset of the individuals, of:
forming a third subset of individuals which is the subset of individuals from the first subset of individuals which are not selected into the second subset of individuals; and
substituting individuals from the third subset of individuals into the second subset of individuals in a manner that improves the behavioral diversity of the individuals in the second set of individuals, to form the final set of individuals.

4.	(Original) The method of claim 3, wherein substituting individuals from the third subset of individuals into the second subset of individuals comprises:
adding an individual from the third subset of individuals to the second subset of individuals;
selecting a pair of individuals from the second set of individuals that are least diverse from each other; and
discarding one individual from the pair in dependence upon a predetermined filter until the number of individuals in the third set of individuals reaches zero.

5.	(Original) The method of claim 4, wherein the predetermined filter is a dominance filter.

6.	(Original) The method of claim 1, wherein using a predefined dominance filter to select a first subset of individuals from the candidate pool database comprises selecting from the first subset of individuals, individuals from the pool of candidate individuals that, in accordance with the predefined dominance filter, are not dominated by any other individuals in the pool.

7.	(Original) The method of claim 6, wherein the predefined dominance filter is defined such that a first individual dominates over a second individual if and only if 
(a) a composite value of the first individual is better than a composite value of the second individual for at least one of the composite functions and 
(b) for all others of the composite functions, the composite value of the first individual is not worse than the composite value of the second individual.

8.	(Currently Amended) The method of claims [[2]]1, where the average behavioral novelty for each individual xi is determined by the following:

    PNG
    media_image1.png
    200
    364
    media_image1.png
    Greyscale

wherein b(x) is a behavioral value of an individual x and a behavioral difference between xi and xj  is a distance between two individuals in a behavior space. 

9. 	(Currently Amended) A computer-implemented method for finding one or more optimal solutions to a predetermined problem wherein the one or more optimal solutions addresses a plurality of objectives, comprising:
testing by a first computer-implemented program each candidate solution from a predetermined pool of candidate solutions against a portion of training data to develop objective values for each of the tested candidate solution, each of the objective values estimating the candidate solution's level of success with respect to a corresponding one of the plurality of objectives;
selecting by a second computer-implemented program a first subset of candidate solutions from the candidate pool by application of a dominance filter, wherein the dominance filter compares a plurality of composite functions for each candidate solution in the first subset against other candidate solutions in the first subset, wherein the plurality of composite functions are dependent on the plurality of objectives and at least one of the composite functions being dependent on more than one of the objectives;
selecting by a third computer-implemented program a second subset of a predetermined number of candidate solutions from the first subset of candidate solutions, wherein each of the candidate solutions in the second subset has greater average behavioral novelty among the candidate solutions in the first subset of candidate solutions, than the average behavioral novelty of all others of the candidate solutions from the first subset;
selecting by a fourth computer-implemented program a final subset of candidate solutions from the second subset of candidate solutions, the final subset of candidate solutions containing the one or more optimal solutions to the predetermined problem;
applying at least one candidate solution from the final subset of candidate solutions to the predetermined problem in real-time to generate a signal for automatically operating a controlled system; and
operating the controlled system in dependence upon at least one candidate solution, wherein the controlled system is selected from the group consisting of a mechanical system, a computer system, and an output device, and further wherein the output device is selected from the group consisting of a visual output device and an audio output device.

10.	(Original) The method of claim 9, wherein application of the dominance filter to select a first subset of candidate solutions comprises selecting candidate solutions that are not dominated by any other candidate solutions in the candidate pool.

11.	(Original) The method of claim 10, wherein the dominance filter is defined such that a first candidate solutions dominates over a second candidate solutions if and only if 
(a) a composite value of the first candidate solution is better than a composite value of the second candidate solutions for at least one of the composite functions and 
(b) for all others of the composite functions, the composite value of the first candidate solutions is not worse than the composite value of the second candidate solutions.

12.	(Original) The method of claims 9, where the average behavioral novelty for each individual xi is determined by the following:

    PNG
    media_image1.png
    200
    364
    media_image1.png
    Greyscale

wherein b(x) is a behavioral value of an individual x and a behavioral difference between xi and xj  is a distance between two individuals in a behavior space. 

13. 	(Currently Amended) A computer-implemented method for finding one or more optimal solutions to a predetermined problem wherein the one or more optimal solutions addresses a plurality of objectives, comprising:
testing by a first computer-implemented program each candidate solution from a predetermined pool of candidate solutions against a portion of training data to develop objective values for each of the tested candidate solution, each of the objective values estimating the candidate solution's level of success with respect to a corresponding one of the plurality of objectives;
selecting by a second computer-implemented program a first subset of candidate solutions from the candidate pool by application of a dominance filter, wherein the dominance filter compares a plurality of composite functions for each candidate solution in the first subset against other candidate solutions in the first subset, wherein the plurality of composite functions are dependent on the plurality of objectives and at least one of the composite functions being dependent on more than one of the objectives;
selecting by a third computer-implemented program a second subset of a predetermined number of candidate solutions from the first subset of candidate solutions, wherein each of the candidate solutions in the second subset has greater average behavioral novelty among the candidate solutions in the first subset of candidate solutions, than the average behavioral novelty of all others of the candidate solutions from the first subset;
forming by a fourth computer-implemented program a third subset of candidate solutions which is a remaining subset of candidate solutions from the first subset of candidate solutions which are not selected into the second subset of candidate solutions; and
substituting candidate solutions from the third subset of candidate solutions into the second subset of individuals in a manner that improves the behavioral diversity of the individuals in the second set of individuals, to form a final set of candidate solutions, the final subset of candidate solutions containing the one or more optimal solutions to the predetermined problem;
applying at least one optimal solution from the final subset of optimal solutions to the predetermined problem in real-time to generate a signal for automatically operating a controlled system; and
operating the controlled system in dependence upon at least one candidate solution, wherein the controlled system is selected from the group consisting of a mechanical system, a computer system, and an output device, and further wherein the output device is selected from the group consisting of a visual output device and an audio output device.
.

14.	(Original) The method of claim 13, wherein substituting candidate solutions from the third subset of candidate solutions into the second subset of candidate solutions comprises:
adding a candidate solution from the third subset of candidate solutions to the second subset of candidate solutions;
selecting a pair of candidate solutions from the second set of candidate solutions that are least diverse from each other; and
discarding one candidate solutions from the pair in dependence upon a predetermined filter until the number of candidate solutions in the third set of candidate solutions reaches zero.
15.	The method of claim 13, wherein application of the dominance filter to select a first subset of candidate solutions comprises selecting candidate solutions that are not dominated by any other candidate solutions in the candidate pool.

16.	(Original) The method of claim 15, wherein the dominance filter is defined such that a first candidate solutions dominates over a second candidate solutions if and only if 
(a) a composite value of the first candidate solution is better than a composite value of the second candidate solutions for at least one of the composite functions and 
(b) for all others of the composite functions, the composite value of the first candidate solutions is not worse than the composite value of the second candidate solutions.

17.	(Original) The method of claims 13, where the average behavioral novelty for each individual xi is determined by the following:

    PNG
    media_image1.png
    200
    364
    media_image1.png
    Greyscale

wherein b(x) is a behavioral value of an individual x and a behavioral difference between xi and xj  is a distance between two individuals in a behavior space. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the methods in accordance with the claimed invention. Specifically, no prior art, alone or in combination, discloses: 
a predefined dominance filter to select a first subset of individuals from the candidate pool database, the dominance filter being dependent upon a plurality of composite functions of the objectives, each of the composite functions being dependent on at least one of the of objectives and at least one of the composite functions being dependent on more than one of the objectives
a computer system selecting a second subset of individuals from the first subset of individuals, including selecting from the second subset of individuals a predetermined number of individuals having greater average behavioral novelty among the individuals in the first subset of individuals, than the average behavioral novelty of all others of the individuals from the first subset;
selecting at least one individual from the candidate pool database after a predetermined number of generations;
a production system for applying the selected at least one individual to production data in real-time to generate a signal for automatically operating a controlled system; and
operating a controlled system in dependence upon at least one of the individuals from the candidate pool database, wherein the controlled system is selected from the group consisting of a mechanical system, a computer system, and an output device, and further wherein the output device is selected from the group consisting of a visual output device and an audio output device.
Looking at the two closest pieces of prior art:
1. Meyerson US20180250554 is directed towards a computer system uses a behavior-driven algorithm that is better able to find optimum solutions to a problem by balancing the use of fitness and novelty measures in evolutionary optimization. This reference does teach certain features of the claimed invention, such as identifying a behavioral value of an individual and comparing values to estimations, as well as a procreation function, it does not teach the specific way the second subset of individuals is selected, nor that a signal is generated in real-time for the purpose of operating a controlled system.  Moreover there is nothing about the specific dependency of a dominance filter. 
2. Baddar, an NPL, which his directed towards finding better sorting networks discusses a plurality of sorting functions and various dependencies, but does not disclose the specific filters and limitations described above. 
Regarding eligibility under 35 U.S.C. 101, the presently amended claims, which include the limitations of: 
inserting the new individuals into the candidate pool database and repeating the steps of testing, selecting and procreating for multiple generations, wherein each iteration of the steps of testing, selecting and procreating is a generation; 
selecting at least one individual from the candidate pool database after a predetermined number of generations;
a production system for applying the selected at least one individual to production data in real-time to generate a signal for automatically operating a controlled system; and
operating a controlled system in dependence upon at least one of the individuals from the candidate pool database, wherein the controlled system is selected from the group consisting of a mechanical system, a computer system, and an output device, and further wherein the output device is selected from the group consisting of a visual output device and an audio output device.
satisfy the requirement that the claim is a practical application. The claims are not merely disclosing a generic filtering algorithm or generic sorting algorithm – it actually applies an algorithm, gets a result, and uses that result, similar to Diehr to produce further iterations of the algorithm to refine the result. Independent claims 9 and 13 recite similar iterations of using various modified subsets of results from the algorithm. Moreover, the result of the algorithm is a further practical application – namely a real-time signal that performs a function. As such, the claims are eligible under 35 U.S.C. 101.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/            Primary Examiner, Art Unit 3687